DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 11 March 2022, amendments were made to claims 1-2, claim 10 is added and new, and claims 1-10 remain pending in the application.
The grounds of the 102 and 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al (JP 2003/242950 A). Hereinafter referred to as Ikeda.
Regarding claim 1, Ikeda discloses a battery pack (“assembled battery” [0005]) comprising:
a plurality of battery cells (“plurality of columnar cells” [0006] , 2 Fig. 1 and Fig. 5);
a conductive plate (comprising of plate 3 Fig. 4, and 13 and 20 Fig. 6, such that “power lead wire 20” [0023] is fixed in a depression formed on the surface along a wiring path in the plate 3 [0006]) electrically connecting the plurality of battery cells to each other (“voltage detection line 13 can be safely connected by the insulation between the single cells 2” [0025]);
electrode tabs electrically connected to the plurality of battery cells (“arms” [0014]-[0015] of cross-shaped bus bar 6 and T-shaped bus bar 5, and “at the tip of each arm. A welding projection portion 18 formed in a groove shape” [0014] and “unit cells 2 are mechanically and electrically connected” [0022]); and
connection tabs (comprising of 19 Fig. 3, “central part of the cross-shaped bus bar 6” [0014] Fig. 3, and “central portion of the T-shaped bus bar 5” [0015] Fig. 3) electrically connecting the conductive plate to the electrode tabs (via “step 7” [0014]-[0015] that is formed between the central part of the cross-shaped bus bar 6 and the projection part 18 and between the central part of the T-shaped bus bar 5 and the projection part 18), the connection tabs being configured such that, when an excessive current flows, the connection tabs melt (“the constricted portion 11 on the highest potential side is intentionally blown in the same manner as the fuse” [0030]) and block the excessive current from flowing between the conductive plate and the electrode tabs (“The constricted portion 11 has a fuse function that prevents inflow and outflow of excess current” [0015], and “power lead wire 20 is connected to the tab 19 of the T-shaped bus bar 5” such that power is effectively cut off from the battery module),
wherein each of the connection tabs comprises at least one bent portion (10 Fig. 3B, “bent portion” [0015]) to increase a resistance thereof (“the single cells 2 is electrically and mechanically connected by the metal bus bar 4, but in terms of vibration resistance, each single cell 2 is insufficiently fixed, and the assembled battery It is necessary to unite the whole” [0028], in which the metal but bar provides the structure to unite the assembled battery) and to generate heat at the at least one bent portion according to the excessive current (“significant heat generation due to a large current, thereby interrupting the current flow” [0030]), and
wherein the connection tabs extend between the electrode tabs and a plate part of the conductive plate such that one ends of the connection tabs are connected to the electrode tabs (via step 7 where “In the plate 3, plate openings 15 are formed in horseshoe shapes slightly larger than the arm tip at 14 locations corresponding to the arm tip ahead of the step 7 of the metal bus bar 4” [0016], which corresponds to an arrangement of the step 7 being in between the arm tip and the plate) and opposite ends of the connection tabs are connected to the plate part of the conductive plate (“power lead wire 20 is connected to the tab 19” [0023] and a “depression 12 for the voltage detection line 13 is formed on the plate 3 is shown, but in addition to this, a depression for the power lead wire 20 may be formed” [0034] such that the opposite end tab 19 is connected to plate 3 via power lead wire 20 that is integrated with the plate 3).
Regarding claim 2, Ikeda discloses a battery pack (“assembled battery” [0005]) comprising:
a plurality of battery cells (“plurality of columnar cells” [0006] , 2 Fig. 1 and Fig. 5);
a conductive plate (comprising of 3, 4, and 20 as shown in Figs. 2 and 6, “metal bus bar 4 is embedded in the plate 3” [0013] and  “power lead wire 20” [0023] as it is disclosed that “the plate is smaller than the outer periphery of the assembled battery, and a depression is formed on the surface along the wiring path of the lead wire, and the lead wire is fixed” [0006] and “metal bus bar 4 is embedded in the plate 3” [0013]) electrically connecting the plurality of battery cells to each other (“each cell 2 is electrically connected in series and parallel to the metal bus bar 4” [0020]);
electrode tabs electrically connected to the plurality of battery cells (18 Fig. 3 and 4A, “welding projection part of the metal bus bar 4 and each unit cell 2 are spot-welded” [0022]); and
connection tabs (19 Fig. 3B) electrically connecting the conductive plate to the electrode tabs (“power lead wire 20 is connected to the tab 19 of the T-shaped bus bar 5 by solder welding” [0023]), the connection tabs being configured such that, when an excessive current flows, the connection tabs melt (“the constricted portion 11 on the highest potential side is intentionally blown in the same manner as the fuse” [0030]) and block the excessive current from flowing between the conductive plate and the electrode tabs (“The constricted portion 11 has a fuse function that prevents inflow and outflow of excess current” [0015]),
wherein each of the connection tabs comprises at least one bent portion (10 Fig. 3B, “bent portion” [0015]) to increase a resistance thereof (“the single cells 2 is electrically and mechanically connected by the metal bus bar 4, but in terms of vibration resistance, each single cell 2 is insufficiently fixed, and the assembled battery It is necessary to unite the whole” [0028], in which the metal but bar provides the structure to unite the assembled battery) and to generate heat at the at least one bent portion according to the excessive current (“significant heat generation due to a large current, thereby interrupting the current flow” [0030]), and
wherein the connection tabs extend between the electrode tabs and the conductive plate such that one ends of the connection tabs are connected to the electrode tabs (tab 19 is connected to projection portion 18 via one end of tab 19 that is “constricted portion 11 … between the center portion and the front side of the bent portion 10” where “tab 19 having a 250 series shape is formed at the tip of the portion 10” and “step 7 is formed between the central portion … and the projection portion 18” [0015], this arrangement is represented in Fig. 3B) and opposite ends of the connection tabs are connected to the conductive plate (“power lead wire 20 is connected to the tab 19” [0023] where power lead wire 20 is part of the conductive plate), 
wherein the conductive plate comprises openings through which positive electrode or negative electrodes of the plurality of battery cells are exposed (comprising of 8, 14, 15, and 22 Figs. 2 and 4B, “four slits 8 are formed for each arm direction to prevent the spread of heat” [0029], “openings 15, 22, 14” [0017]), and
the electrode tabs and the connection tabs are arranged in the openings (Figs. 2 and 4B where the arms of 5 and 6, and the central part/portion of each bus bar of 5 and 6 is exposed through the openings 14, 15, and 22).
Regarding claim 3, Ikeda discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein the conductive plate is spaced apart from the plurality of battery cells by a given distance (via “step 7” [0014] where “the central part is higher than the tip part of the arm by the level of the step 7”).
Regarding claim 4, Ikeda discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein each of the battery cells comprises:
cap plates provided on both end portions of the battery cell (“the upper and lower surfaces of the polarity of the unit cells 2” [0031]) and respectively having a positive polarity and a negative polarity (“both surfaces having different battery polarities” [0017]); and
an insulation housing coupled to the cap plates while surrounding the cap plates to seal an inside of the battery cell (comprising of 17 and 21 in Figs. 1 and 6 where “cylindrical heat-shrink shrink tube 21 is inserted between the plates 3 arrange | positioned up and down, and it heat-shrinks. The heat shrink direction of the heat shrink shrink tube 21 is a direction perpendicular to the length direction of the unit cell 2, in other words, the direction in which the fixing tape 17 is wound. Thus, openings are formed in the heat-shrinkable shrink tube 21 on both sides of the short side surface portion of the assembled battery 1, and the voltage detection line 13 and the power lead wire 13 are drawn from one of the openings” [0023]), the insulation housing comprising an insulating material that does not conduct electricity (“heat-shrinkable shrink tube 21 is heatshrinked, no edge comes out from the outer periphery, so that the heat-shrinkable shrink tube 21 is not damaged and the possibility of inducing an external short circuit can be eliminated” [0025]).
Regarding claim 5, Ikeda discloses all of the limitations for the battery pack as set forth in claim 4 above, and wherein the conductive plate is in an imaginary plane in which the electrode tabs are positioned (Fig. 4 where the arms of 5 and 6 are in the same plane as plate 3), and the conductive plate is in contact with the insulation housing (“cylindrical heat-shrink shrink tube 21 is inserted between the plates 3” [0023] and “heat-shrinkable shrink tube 21 is heatshrinked, no edge comes out from the outer periphery” [0025]).
Regarding claim 6, Ikeda discloses all of the limitations for the battery pack as set forth in claim 4 above, and wherein the electrode tabs comprise:
positive electrode tabs electrically connected to the cap plates having the positive polarity (“plates 3 arranged above and below the assembled battery” [0013] in which “both surfaces having different battery polarities” [0017]. Therefore, the group of 18 disposed above the assembled battery, for example, are positive electrode tabs having positive polarity); and
negative electrode tabs electrically connected to the cap plates having the negative polarity (“plates 3 arranged above and below the assembled battery” [0013] in which “both surfaces having different battery polarities” [0017]. Therefore, the group of 18 disposed below the assembled battery, for example, are negative electrode tabs having negative polarity).
Regarding claim 7, Ikeda discloses all of the limitations for the battery pack as set forth in claim 1 above, and further comprising a case that surrounds lateral surfaces of the plurality of battery cells (21 Fig. 6, “cylindrical heat-shrink tube” [0023]) and the conductive plate fixes the plurality of battery cells and the conductive plate (“single cells 2 is electrically and mechanically connected by the bus bar 4” [0028]).
Regarding claim 10, Ikeda discloses all the limitations for the battery pack as set forth in claim 1 above, and wherein:
the conductive plate has a plurality of openings (comprising of 8, 14, 15, and 22 Figs. 2 and 4B, “four slits 8 are formed for each arm direction to prevent the spread of heat” [0029], “openings 15, 22, 14” [0017]);
the electrode tabs are located in the openings (Figs. 2 and 4B where the arms of 5 and 6, is exposed through the openings 14, 15, and 22) and surrounded around peripheries thereof by the conductive plate (“In the plate 3, plate openings 15 are formed in horseshoe shapes … one rectangular central plate opening 22 … And three square-shaped central plate openings 14 (corresponding to the cross-shaped bus bar 6)” [0016]) while being spaced apart from the conductive plate (via step 7 – “plate openings 15 are formed in horseshoe shapes slightly larger than the arm tip at 14 locations corresponding to the arm tip ahead of the step 7 of the metal bus bar 4” [0016] ); and
the connection tabs are located in the openings between the electrode tabs and the conductive plate (“one rectangular central plate opening 22 (T-shaped bus bar 5 is provided so as to surround the slit 8 at four locations corresponding to the slit 8 in the central part” [0016]) to connect the electrode tabs to the conductive plate (“step 7 is formed between the central portion of the T-shaped bus bar 5 and the projection portion 18, and one side of the central portion of the T-shaped bus bar 5 is 3 at equal intervals in a direction perpendicular to the arm direction” [0015] where the projection portion 18 is of the arms of each bus bar 5 and 6).

Claim Rejections - 35 USC § 103
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2003/242950 A), as applied to claim 7 above, and further in view of Park et al (US 2010/0047676 A1). Hereinafter referred to as Ikeda in view of Park.
Regarding claims 8, Ikeda discloses all of the limitations for the battery pack as set forth in claim 7 above, but does not disclose wherein the case comprises:
a first sub-case covering portions of the plurality of battery cells; and
a second sub-case covering other portions of the plurality of battery cells.
However, Park discloses a plurality of battery cells (“200” Fig. 1) that are provided a case (“100” Fig. 1), which surrounds the lateral surfaces of the plurality of battery cells (Fig. 1 and Fig. 3) and is comprised of a first sub-case covering portions of the plurality of battery cells and a second sub-case covering other portions of the plurality of battery cells (“101” and “102” Fig. 1, “upper case” and “lower case” respectively [0038]). Park teaches that the case is generally designed for maintaining the arrangement structure of the battery cells and openings (“through holes 130” [0039]) via spacers in the bottom sub-case ([0039]), and the plurality of battery cells are then stably mounted in a compact structure through a simple assembly process ([0062])
Therefore, it would have been obvious for a person having ordinary skill in the art to replace the case of Ikeda with the case of Park that comprises of a first and a second sub-case in order to achieve a battery pack that maintains the arrangement structure of the battery cells and openings so that they are stably mounted in a compact structure using a simple assembly process.
Regarding claim 9, Modified Ikeda discloses all of the limitations for the battery pack as set forth in claim 8 above, and wherein one of the first sub-case and the second sub-case comprises a connection groove extending towards the other of the first sub-case and the second sub-case (Park [0044] “first coupling grooves 150”), and
the other of the first sub-case and the second sub-case comprises a connection projection (Park [0044] “first hooks 140”) inserted in the connection groove for joining the first sub-case and the second sub-case to each other (Park “insertions of the first hooks 140 into the corresponding first coupling grooves 150” [0044]).

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive.
Applicant appears to argue that Ikeda does not disclose or suggest the limitation “wherein the connection tabs extend between the electrode tabs and a plate part of the conductive plate such that one ends of the connection tabs are connected to the electrode tabs and opposite ends of the connection tabs are connected to the plate part of the conductive plate” of claim 1.
In response to this argument, this Office Action provides citations of Ikeda based on a modified interpretation that discloses the recited limitation. the central portion/part of bus bars 4 and 6 extend from its arms to the plate 3 via step 7, and the opposite end of the cited conductive plate, which is tab 19 or bus bar 5 is connected to power lead wire 20, which is fixed to plate 3 via a depression 12.

Applicant appears to argue that claim 2 does not disclose “wherein the conductive plate comprises openings through which positive electrodes or negative electrodes of the plurality of battery cells are exposed, and wherein the electrode tabs and the connection tabs are arranged in the openings”.
In response to this argument, the examiner respectfully disagrees as (cited in this Office Action) Ikeda discloses openings 15, 22, and 14 that correspond to the claimed openings of the conductive plate, and that central portions of each bus bar 5 and 6 is exposed through the openings 15, 22 and 14, meeting each feature of the cited limitations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721